RYMER, Circuit Judge,
dissenting:
I concur in all parts of the majority opinion except for Part II.C. I do not agree that the district judge impermissibly based her departure on the distributors’ “role in the offense,” as that term is used in U.S.S.G. § 3B1.1. Role in the offense concerns the relative responsibility of participants in a particular organization. See U.S.S.G. § 3B1.1 & comment, (backg’d). The scope of the operation is a distinct consideration from role in the offense. It concerns the extent of the enterprise and such things as the amount of drugs, money and time involved in the operation as a whole.
I believe that the district judge based her departure on the scope of the operation, not on role in the offense. In sentencing Shields, she stated: “All of the evidence— and you’re correct, he’s already been given points for this — points out that you were an organizer, but I would only point out that I think for purposes of understanding why I depart, it’s just that the scope was, in this particular case, so extreme.” This statement suggests, first, that she was fully aware that role in the offense would not be a proper basis for departure because it is already considered in the guidelines and, second, that she was concerned specifically with the scope of the operation Shields organized. Cf. United States v. Benskin, 926 F.2d 562, 565-67 (6th Cir.1991) (departure justified in fraud case when district judge stated that fraud was “extremely large in scope” such that defendant was “about the personally most culpable individual [she had] seen in a large fraud case”). Therefore, I conclude that the district judge did not impermissibly depart on the basis of role in the offense and would affirm the sentences.